                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA




ADIAHA STRANGE, et al                               1:19-CV-321
AISHA PHILLIPS, et al                               1:19-CV-325
ADRIAN NICHOLSON, et al                             1:19-CV-519
AMELIA GREEN, et al                                 1:19-CV-570
ASIA ARCHIE, et al                                  1:19-CV-575




            Plaintiff,                       JOINT STATUS REPORT

      v.

SELECT MANAGEMENT
RESOURCES, LLC, et al

            Defendants.

      The Parties hereby submit this status report in the above-referenced

matters pursuant to the Text Order dated July 9, 2019. The Parties held a

mediation on July 24, 2019 with mediator Ben Davis. The Parties did not

reach an agreement at the mediation, but have continued since that time to

discuss a global settlement of all claims, or a process to resolve these claim,

absent a settlement.      The Parties are continuing to discuss a global

settlement of at least some claims and a process to resolve any remaining

claims.




     Case 1:19-cv-00575-CCE-JEP Document 22 Filed 08/14/19 Page 1 of 3
      The Parties jointly request, therefore, that the Court extend the

suspension of deadlines in these cases until August 30, 2019, at which time

the Parties will report back to the Court.

       This the 14th day of August, 2019.


 /s/James R. Faucher                         /s/Melanie Black Dubis
 James R. Faucher                            Melanie Black Dubis
 N.C. State Bar No. 31514                    N.C. State Bar No. 22027
 Brown, Faucher, Peraldo & Benson,           Catharine Biggs Arrowood
 PLLC                                        N.C. State Bar No. 6984
 822 N. Elm St., Suite 200                   Catherine R. L. Lawson
 Greensboro, NC 27401                        N.C. State Bar No. 44574
 Telephone: 336.478.6000                     Parker Poe Adams & Bernstein
 Fax: 336.273.5597                           LLP
 Email:james@greensborolawcenter.c           301 Fayetteville Street, Suite 1400
 om                                          Raleigh, North Carolina 27601
                                             Telephone: (919) 828-0564
 Attorney for Plaintiffs                     Facsimile: (919) 834-4564
                                             Email:
                                             melaniedubis@parkerpoe.com
                                             cbarrowood@parkerpoe.com
                                             catherinelawson@parkerpoe.com

                                             Attorneys for Defendants




     Case 1:19-cv-00575-CCE-JEP Document 22 Filed 08/14/19 Page 2 of 3
                      CERTIFICATE OF SERVICE

      The undersigned counsel of record for Plaintiffs certifies that the
foregoing was filed with the Court and served on the parties via filing with
the Court’s CM/ECF system which will send notice of the filing to all
counsel of record.

     Respectfully submitted, this the 14th day of August, 2019.

                             /s/ Melanie Black Dubis
                             Melanie Black Dubis
                             N.C. State Bar No. 22027
                             Catharine Biggs Arrowood
                             N.C. State Bar No. 6984
                             Catherine R. L. Lawson
                             N.C. State Bar No. 44574
                             Parker Poe Adams & Bernstein LLP
                             301 Fayetteville Street, Suite 1400
                             Raleigh, North Carolina 27601
                             Telephone: (919) 828-0564
                             Facsimile: (919) 834-4564
                             Email: melaniedubis@parkerpoe.com
                                    cbarrowood@parkerpoe.com
                                    catherinelawson@parkerpoe.com

                             Attorneys for Defendants




    Case 1:19-cv-00575-CCE-JEP Document 22 Filed 08/14/19 Page 3 of 3
